DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed May 24, 2021, claims 1, 4, 6, 8, 10-12, 23 and 27-28 were amended, wherein claims 1, 12 and 23 were modified to further detail properties in alignment with the change in thermal rates, claims 4 and 6 further address temperature characteristics, claim 8 is directed to changes in dependency and temperature characteristics, and claims 10-11 and 27-28 focus on changes in claim dependency; claims 7, 9, 14-22, 26 and 29 stand canceled; and claims 30-33 were added.  Claims 1-6, 8, 10-13, 23-25, 27-28 and 30-33 have been presented for further consideration.

Allowable Subject Matter
Claims 1-6, 8, 10-13, 23-25, 27-28, and 30-33 [renumbered 1-20] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method consistent with the limitations noted in claims 1, 12 and 23, wherein a determined estimate in hardware parameters based on the change in time delineated thermal rates initiate the reallocation of kernel assignments, respective of the SOC load.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119